Case 8:21-cv-01566-SDM-CPT Document 1 Filed 06/29/21 Page 1 of 11 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

VERONICA TROUPE,
                                            CASE NO.:
      Plaintiff,

v.                                          CLASS ACTION COMPLAINT

NCB MANAGEMENT
SERVICES, INC.,                             JURY TRIAL DEMANDED

      Defendant.
___________________________/

                        CLASS ACTION COMPLAINT

      Plaintiff, Veronica Troupe (“Plaintiff”), by and through undersigned

counsel, hereby files this Class Action Complaint against NCB Management

Services, Inc., (“Defendant” or “NCB”) and states as follows:

                         PRELIMINARY STATEMENT

      1.    Plaintiff brings this class action for violations of 15 U.S.C. § 1692 et

seq., the Fair Debt Collection Practices Act (“FDCPA”).

      2.    Defendant routinely and intentionally communicates with and

discloses to third-parties information in connection with the collection of debts.

Such communication is forbidden under the FDCPA.

      3.    Defendant    is   a   nationwide   debt    collection   company     and

communicates with third parties in connection with thousands of consumer debts.


                                        1
Case 8:21-cv-01566-SDM-CPT Document 1 Filed 06/29/21 Page 2 of 11 PageID 2




                          JURISDICTION AND VENUE

      4.     Federal subject matter jurisdiction exists pursuant to 28 U.S.C. § 1331,

as Plaintiff brings claims under 15 U.S.C. §1692 et seq., the Federal Debt Collection

Practices Act (“FDCPA”).

      5.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(a) because

a substantial part of the events or omissions giving rise to the claims and injuries

occurred in the Middle District of Florida.

                                     PARTIES

      6.     Plaintiff, Veronica Troupe, is a natural person who resides in Pinellas

County, Florida, where the causes of action arose, and is a “consumer” as the term

is defined by 15 U.S.C. § 1692a(3). She is a citizen of Florida.

      7.     Defendant, NCB, is a Pennsylvania corporation, whose principal

address is in Pennsylvania. NCB does business in the State of Florida, and is a

“debt collector,” as defined by 15 U.S.C. § 1692a(6). It is a citizen of Pennsylvania.

      8.     Defendant, in the conduct of its business as a debt collector, used one

or more instrumentalities of interstate commerce or the mails, including, without

limitation, electronic communication, to communicate with Plaintiff.

      9.     The conduct of Defendant was authorized, approved and/or ratified

by one or more officers, directors, or managers of Defendant, and/or they knew

in advance that Defendant was likely to conduct itself, and allowed them to so act,


                                          2
Case 8:21-cv-01566-SDM-CPT Document 1 Filed 06/29/21 Page 3 of 11 PageID 3




with the conscious disregard of the rights of others. The agent(s) and employee(s)

of Defendant acted within the course and scope of employment and acted with the

consent, permission, and authorization of Defendant.

                       CLASS ACTION ALLEGATIONS

      10.   Plaintiff brings this action as a class action, pursuant to Federal Rule

of Civil Procedure 23, on her own behalf and on behalf of all other similarly-

situated consumers. The FDCPA Class is defined as:

      All consumers in the United States about whose debt Defendant
      communicated information in connection with the collection of such
      debt to any third-party vendor(s) without the consumer’s prior
      consent given directly to Defendant for the communications, on or
      after the date one year before the date of filing of this Complaint.

                                   Numerosity

      11.   The Class is so numerous that joinder of all members is impracticable.

The exact size of the class is unknown, but Plaintiff estimates the FDCPA Class

may have approximately 10,000 members.

                                  Commonality

      12.   There are questions of law and fact that are common to the Class and

that predominate over questions affecting any individual Class member. All Class

members received collection letters from Defendant and were subject to the same

policies and procedures. The common questions of law and fact include, without

limitation, whether Defendant violated the FDCPA, 15 U.S.C. § 1692 et seq. by


                                        3
Case 8:21-cv-01566-SDM-CPT Document 1 Filed 06/29/21 Page 4 of 11 PageID 4




communicating with a third-party mail processor in connection with the collection

of consumer debts.

                                      Typicality

       13.    Plaintiff’s claims are typical of the claims of the Class, which are based

on the same operative facts and share the same legal theories. Plaintiff has no

interest adverse or antagonistic to the interests of other Class members.

                          Adequacy of Class Representation

       14.    Plaintiff will fairly and adequately protect the interests of the Class

and has retained experienced counsel, competent in prosecuting class action

litigation.

                         Predominance of Common Questions

       15.    The common questions described in Paragraphs 12 predominate over

any individual issues.

                           Superiority of Class Resolution

       16.    A class action is superior to other methods to fairly and efficiently

adjudicate this Complaint’s claims. Plaintiff does not anticipate any unusual

difficulties in managing the class action because the claims are based on

Defendant’s standard conduct patterns.

       17.    A class action will permit many similarly-situated persons to

prosecute their common claims in a single forum simultaneously, efficiently, and


                                           4
Case 8:21-cv-01566-SDM-CPT Document 1 Filed 06/29/21 Page 5 of 11 PageID 5




without the duplication of effort and expense that numerous individual actions

would create.

      18.    Class treatment will allow the Court to adjudicate relatively small

claims by many Class members who could not otherwise afford to seek legal

remedies for Defendant's conduct.

      19.    Without a class action, Defendant will continue to violate the Class

members’ rights and the Class members will continue to suffer the loss of their

legal rights, as well as monetary damages.

      20.    Defendant's actions apply generally to the entire Class and,

accordingly, Plaintiff seeks relief that is appropriate for the entire Class.

                            FACTUAL ALLEGATIONS

      21.    Defendant is a “debt collector” as defined under the FDCPA, 15

U.S.C. § 1692a(6). Defendant’s letters attempt to collect on a debt that was already

in default at the time it assigned by the creditor to Defendant for collection.

Moreover, in its collection letters at issue in this matter (Exhibit A), Defendant

states that “This is a communication from a debt collector and is an attempt to

collect a debt. Any information obtained will be used for that purpose.”

      22.    Plaintiff allegedly incurred and owed a consumer “debt” to Barclays

Bank Delaware, as defined under 15 U.S.C. § 1692a(5). Plaintiff’s debt to Barclays

Bank Delaware was a debt incurred for personal, family and/or household use.


                                           5
Case 8:21-cv-01566-SDM-CPT Document 1 Filed 06/29/21 Page 6 of 11 PageID 6




      23.      Defendant is not the original creditor and was assigned the debt for

collection by the creditor after the debt was already in default.

      24.      Defendant then commenced communicating with Plaintiff regarding

the debt by sending collection letters using a third-party mail processing company.

      25.      Defendant’s collection letter to Plaintiff has a return address of 655

Pullman Avenue, Rochester, NY 14615. Upon information and belief, this return

address belongs to a third-party company that acts on Defendant’s behalf to

perform mail processing services, including the preparation, sending, and

receiving of correspondence related to debt collection for Defendant (the “mail

processor”).

      26.      Defendant disclosed to the mail processor information including:

Plaintiff’s name, address, and status as a debtor, and that Plaintiff owed Defendant

$10,095.56, among other personal and sensitive information.

      27.      Defendant instructed the mail processor to use Plaintiff’s personal

information to populate a form collection letter and mail that letter to Plaintiff.

      28.      Under the FDCPA, 15 U.S.C. § 1692a(2), a “communication” means

“the conveying of information regarding a debt directly or indirectly to any person

through any medium.”

      29.      Defendant’s communication with the mail processor was in

connection with the collection of a debt since it involved disclosure of the debt to


                                           6
Case 8:21-cv-01566-SDM-CPT Document 1 Filed 06/29/21 Page 7 of 11 PageID 7




a third party with the objective being communication with and motivation of the

consumer to pay the alleged debt. Further, the communication was concerned

with, referenced, and bore a relationship or association with the debt.

      30.    Plaintiff did not grant any consent to Defendant to communicate with

any third parties in connection with the debt. Further, Defendant did not have the

express permission of a court of competent jurisdiction to communicate with third

parties in connection with the debt.       Moreover, the communication was not

necessary to effectuate any post-judgment remedy.

      31.    Further, the communication to the third party was not made to the

consumer, her attorney, a consumer reporting agency, the creditor, the attorney of

the creditor, or the attorney of the debt collector.

      32.    The Eleventh Circuit Court of Appeals has held that a debt collector’s

transmission of information to a third party in connection with a debt is a violation

of 15 U.S.C. § 1692c(b). See Hunstein v. Preferred Collection and Mgmt. Svcs., Inc., No.

19-14434, 2021 WL 1556069 (11th Cir. Apr. 21, 2021).

      33.    Upon information and belief, Defendant conveyed information

regarding the debt to more than one third-party vendor.

      34.    Plaintiff did not provide Defendant prior consent to convey any

information regarding the debt to any third-party vendor.




                                           7
Case 8:21-cv-01566-SDM-CPT Document 1 Filed 06/29/21 Page 8 of 11 PageID 8




       35.   Sharing private consumer information with third parties is more than

a technical violation of the FDCPA. Such improper disclosure increases the risk

that such information will be inadvertently disclosed or subjected to data breaches

by malicious hackers.

       36.   All conditions precedent to this action have occurred, have been

satisfied, or have been waived.

                                      COUNT I

                 VIOLATION OF THE FDCPA BY DEFENDANT

       37.   This is an action against Defendant for violation of 15 U.S.C. §1692 et

seq.

       38.   Plaintiff re-alleges and reincorporates paragraphs 1 through 36, as if

fully set forth herein.

       39.   Defendant uses interstate commerce or the mails in its business, the

principal purpose of which is the collection of debts, or Defendant regularly

collects or attempts to collect, directly or indirectly, debts owed or due, or asserted

to be owed or due to another, and is therefore a “debt collector,” as that term is

defined by 15 U.S.C. § 1692a(6).

       40.   Defendant, communicated, directly and/or indirectly, certain

information to Plaintiff and third parties as set forth above, which constitutes

“communication,” as defined by 15 U.S.C. § 1692a(2).


                                          8
Case 8:21-cv-01566-SDM-CPT Document 1 Filed 06/29/21 Page 9 of 11 PageID 9




      41.    Through the conduct described above, Defendant violated the

following provisions of the FDCPA:

      15 U.S.C. § 1692c(b)

      Except as provided in section 1692b of this title, without the prior
      consent of the consumer given directly to the debt collector, or the
      express permission of a court of competent jurisdiction, or as
      reasonably necessary to effectuate a postjudgment judicial remedy, a
      debt collector may not communicate, in connection with the collection
      of any debt, with any person other than the consumer, his attorney, a
      consumer reporting agency if otherwise permitted by law, the
      creditor, the attorney of the creditor, or the attorney of the debt
      collector.


      42.    Specifically, Defendant violated 15 U.S.C. § 1692c(b) by, among other

things, communicating with a third party in connection with the collection of the

debt, as detailed above.

      43.    As a result of Defendant’s violations of the FDCPA, Plaintiff is

entitled to: (a) any actual damages pursuant to 15 U.S.C. § 1692k(a)(1); (b) statutory

damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A); (c) reasonable attorneys’ fees and

costs, pursuant to 15 U.S.C. § 1692k(a)(3); and (d) all other relief Plaintiff is entitled

to under the law. Further, the FDCPA Class is entitled to such amounts as the

court may allow for all other class members, without regard to a minimum

individual recovery, not to exceed the lesser of $500,000 or 1 per centum of the net

worth of Defendant.



                                            9
Case 8:21-cv-01566-SDM-CPT Document 1 Filed 06/29/21 Page 10 of 11 PageID 10




      44.      All conditions precedent to this action have occurred, have been

satisfied, or have been waived.

      45.      Plaintiff has retained the undersigned attorneys to pursue this claim

against Defendant on behalf of the Class members and is obligated to pay a

reasonable fee for the attorneys’ services.

      WHEREFORE, Plaintiff, on behalf of herself and all others similarly situated,

respectfully requests this Court enter a judgment in Plaintiff's favor finding that

Defendant violated § 1692c(b) of the FDCPA; awarding Plaintiff any actual

damages, statutory damages, attorneys’ fees and costs, class damages, and

awarding Plaintiff all such further relief that this Court deems necessary or

appropriate.

                           DEMAND FOR JURY TRIAL

      Plaintiff is entitled to and hereby respectfully demands a trial by jury. U.S.

Const. Amend. 7 and Fed. R. Civ. P. 38.




                                          10
Case 8:21-cv-01566-SDM-CPT Document 1 Filed 06/29/21 Page 11 of 11 PageID 11




Dated: June 29, 2021

                                   Respectfully Submitted,

                                   /s/ Katherine Earle Yanes
                                   KATHERINE EARLE YANES, ESQ.
                                   Florida Bar No. 159727
                                   kyanes@kmf-law.com
                                   GUS M. CENTRONE, ESQ
                                   Florida Bar No. 30151
                                   gcentrone@kmf-law.com
                                   KYNES, MARKMAN & FELMAN, P.A.
                                   100 S. Ashley Dr., Ste. 1400
                                   Tampa, FL. 33602
                                   Phone: (813) 229-1118
                                   Fax: (813) 221-6750

                                   BRIAN L. SHRADER, ESQ.
                                   Florida Bar No. 57251
                                   bshrader@shraderlawfirm.com
                                   SHRADER LAW, PLLC
                                   612 W. Bay Street
                                   Tampa, Florida 33606
                                   Phone: (813) 360-1529
                                   Fax: (813) 336-0832

                                   Attorneys for Plaintiff




                                     11
